Citation Nr: 1702723	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for a lower back disorder.

2.  Entitlement to a rating in excess of 10 percent disabling for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and, if so, whether service connection is warranted.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in December 2006 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran underwent a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing is of record.

The Board remanded this case for further evidentiary development in December 2013.

The issues of entitlement to a rating in excess of 20 percent for a lower back condition and 10 percent for a right knee condition, as well as TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1993 decision, the Ro denied entitlement to service connection for a left knee injury, and the Veteran did not appeal this decision. 

2.  Evidence received since the March 1993 rating decision relates to the basis for the prior denial.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's left knee disorder first manifested during his period of honorable service.


CONCLUSION OF LAW

1.  The March 1993 rating decision that denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the March 1993 rating decision with regard to entitlement to service connection for a left knee condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In March 1993, the Veteran's claim for entitlement to service connection for a left knee injury was denied by the RO, as there was no evidence of a left knee injury in service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Several years later, the Veteran submitted additional evidence relevant to his claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the March 1993 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in the June 2012 hearing, the Veteran provided an explanation of the etiology and development of his left knee condition in service.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of a left knee condition in service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Service Connection for Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability.  For the following reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to the first element necessary to establish a right to compensation-present disability-the Board notes, as detailed in the August 1994 examination, that the Veteran is currently diagnosed with tendonitis in his left knee.  Therefore, the Board finds the Veteran experiences a current disability, as required by 38 C.F.R. § 3.303 (2015).

Second, the evidence, when viewed in the light most favorable to the Veteran, tends to demonstrate that the Veteran suffered a left knee injury in service.  As explained by the Veteran at his December 1992 examination-a mere five months after his exit from service-he hurt his left knee in service, was diagnosed with tendonitis, and treated with Motrin and light duty for about three months.  At the December 1992 examination, the Veteran was diagnosed with a left knee reduced range of motion and patella tendon injury, as well as residuals of an old trauma on his left knee.

While an examination of the Veteran's service treatment records do not reveal any complaints of left knee pain, the explanation the Veteran gave to his December 1992 examiner matches the explanation of his in-service injury he submitted to the VLJ during his December 2012 hearing.  Moreover, the December 1992 examiner's conclusion that the Veteran suffered from an old left knee trauma tends to support the Veteran's assertions of an in-service knee injury.

Lastly, with regard to the remaining 38 U.S.C.A. § 1131 element, the Veteran's chronicity of care and complaints of left knee pain fulfill the nexus requirement.  As explained above, the Veteran contends that he injured his left knee in service.  A mere five months after leaving the service, he was diagnosed with left knee tendonitis and old traumas in the left knee.  Since that December 1992 diagnosis, the Veteran has consistently complained of and sought treatment for his left knee injury.  Thus, the Board finds the evidence to be at least in equipoise.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left knee disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).


ORDERS

The application to reopen the claim of service connection for entitlement to a left knee condition is granted.

Service connection for a left knee condition is granted. 


REMAND

The Veteran asserts that he is entitled to higher ratings for his right knee and lower back conditions.  For the following reasons, the Board finds a remand necessary before adjudication of the claim.

In February 2014, the Veteran underwent Compensation and Pension (C&P) examinations in which he was examined for his right knee and lower back conditions.  Unfortunately, the examiner did not fulfill the additional requirements necessary to constitute an adequate VA examination as established by 38 C.F.R. § 4.59 and Correia v. Mcdonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).

Lastly, following readjudication of the Veteran's claims for increased ratings, the RO is asked to assess the Veteran's schedular consideration for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Determine the nature and extent of the Veteran's lower back condition.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
2. Determine the nature and extent of the Veteran's lower back condition.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
3. After the appropriate C&P examinations have been administered and adjudicated by the RO, the RO should reassess the Veteran's disability rating to determine if he is eligible for TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


